UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1684



MICHAEL JAY DEBUSK,

                                            Plaintiff - Appellant,

          versus

HOECHST CELANESE CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-95-602-R)


Submitted:   May 1, 1997                      Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael Jay DeBusk, Appellant Pro Se. Glenn Robert Goodwin, OGLE-
TREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lee's motion for summary judgment to enforce the arbitration deci-

sion upholding Appellant's termination from employment, and denying

Appellant's motion for reconsideration. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-
cordingly, we affirm on the reasoning of the district court. DeBusk
v. Hoechst Celanese, No. CA-95-602-R (W.D. Va. Apr. 12, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2